MEMORANDUM **
Alfonso Fuentes-Gonzalez appeals from the district court’s order dismissing or, in *693the alternative, denying his 28 U.S.C. § 2255 motion to vacate, set aside, or correct the sentence imposed following his guilty plea conviction for possession with intent to distribute methamphetamine. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review the district court’s denial of a section 2255 motion de novo, see United States v. Ware, 416 F.3d 1118, 1120 (9th Cir.2005), and we affirm.
Fuentes-Gonzalez contends that his trial counsel rendered ineffective assistance in connection with sentencing. Even if the waiver in Fuentes-Gonzalez’s plea agreement does not bar him from advancing this claim, we agree with the district court that Fuentes-Gonzalez has not demonstrated a reasonable probability that, but for his counsel’s allegedly deficient performance, he would have received a different sentence. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.